DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


           Claims 1 – 3, 6, 9 – 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al (US 2021/0391961).

           Re claim 1, Cao teaches of a method, comprising: encoding data using duplicated dual carrier modulation (DCM) (DCM, Paragraphs 0099 – 0100); and modulating the encoded data to result in a reduced peak-to-average power ratio (PAPR) in transmission of the modulated and encoded data in a wireless network (polarity change or phase rotation applied to the data portion to reduce PAPR, Paragraphs 0082 and 0099 – 0100).



           Re claim 3, Cao teaches of wherein the modulating of the encoded data comprises multiplying the duplicated DCM encoded payload in the second half of the full signal bandwidth by a modulation vector (equations 1 – 8).

          Re claim 6,  Cao teaches of wherein the modulating of the encoded data further comprises generating the modulation vector, M(k), by setting M(k) = exp(k * j* nT), and wherein k denotes an index of a respective one of the one or more subcarriers in the second half of the full signal bandwidth (equations 1, 3, 6 and 8).

          Re claim 9, Cao teaches of a method, comprising: generating dual carrier modulation (DCM) encoded data in a first half of a full signal bandwidth (DCM in a first half of a signal bandwidth, Paragraphs 0099 – 0100); duplicating in a second half of the full signal bandwidth the DCM encoded data generated in the first half of the full signal bandwidth (duplicating on the other half of the signal bandwidth, Paragraphs 0099 – 0108); and multiplying the duplicated DCM encoded data in the second half of the full signal bandwidth by a modulation vector to result in a reduced peak-to-average power 

          Re claim 10, Cao teaches of wherein the generating of the DCM encoded data comprises performing DCM encoding on a payload of the data on one or more subcarriers in a resource unit (RU) (RU, Paragraph 0067) in the first half of the full signal bandwidth, and wherein the duplicating in the second half of the full signal bandwidth comprises duplicating the DCM encoded payload on one or more subcarriers in a second half of the full signal bandwidth (see claim 2).

          Re claim 13, Cao teaches of generating the modulation vector, M(k), by setting M(k) = exp(k * j* nT), and wherein k denotes an index of a respective one of the one or more subcarriers in the second half of the full signal bandwidth (equations 1, 3, 6 and 8).

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

             Claims 4 – 5 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Schmidl et al (US 2011/0051845) and further in view of Sun et al (US 2017/0295049).

             Re claims 4 and 11, Cao teaches all the limitations of claims 3 and 9 as well as wherein the modulating of the encoded data further comprises generating the modulation vector, M(k) (equations 1 – 8), by: M(k) = +1 or -1, wherein k denotes an index of a respective one of the one or more subcarriers in the second half of the full signal bandwidth (polarity for each duplication, Paragraphs 0088 – 0090 and 0100 – 0102). 

    PNG
    media_image1.png
    65
    416
    media_image1.png
    Greyscale

wherein nfft denotes a length of Inverse Fast Fourier Transform (IFFT).
            Schmidl teaches of a tone separation as shown in Figures 2 – 3, wherein nfft denotes a length of Inverse Fast Fourier Transform (IFFT) (Paragraphs 0032 – 0036).
            Sun teaches of a modulation vector p(n) = -1 for n=[0:N/4] and p(n)=1, otherwise (equation 5 and Paragraphs 0057 – 0062). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed a tone separation of the second half of the full signal bandwidth would be [0 : nfft/ 2 - 1] for efficient symmetrical tone separation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the polarity of -1 in the first half of the second half of the full signal bandwidth and a polarity change of +1 in the second half of the second half of the full signal bandwidth so as to efficiently mitigate increased peak-to-average power (PAPR).

             Re claims 5 and 12, Cao, Schmidl and Sun teach all the limitations of claims 4 and 11, as well as Cao teaches of wherein the data is encoded on subcarriers within a first half of the signal bandwidth and duplicated on subcarriers within the second half of the signal bandwidth (Paragraph 0099). Schmidl teaches of a DC subcarrier and a tone separation into two halves, where the one half is left of the DC subcarrier and the other 
             It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the two halves of the bandwidth as [-nfft /2 : -1] and [0 : nfft/ 2 - 1] so as to have symmetry along the DC subcarrier.

             Claims 7, 14 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Schmidl.

             Re claims 7 and 14, Cao teaches all the limitations of claims 6 and 13, as well as Cao teaches of wherein the data is encoded on subcarriers within a first half of the signal bandwidth and duplicated on subcarriers within the second half of the signal bandwidth (Paragraph 0099). 
              Schmidl teaches of a DC subcarrier and a tone separation into two halves, where the one half is left of the DC subcarrier and the other half is right of the DC subcarrier as shown in Figures 2 – 3, wherein nfft denotes a length of Inverse Fast Fourier Transform (IFFT) (Paragraphs 0032 – 0036).
             It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the two halves of the bandwidth as [-nfft /2 : -1] and [0 : nfft/ 2 - 1] so as to have symmetry along the DC subcarrier.

          Re claim 16, Cao teaches of a method, comprising: generating dual carrier modulation (DCM) encoded data in a first half of a full signal bandwidth (DCM in a first 
          Schmidl teaches of an apparatus, comprising: a transceiver configured to communicate wirelessly; and a processor coupled to the transceiver and configured to perform operations (Paragraphs 0049 – 0053 and Fig.5).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device comprise a transceiver and a processor coupled to the transceiver to physically perform the operations of Cao for wireless communications.

          Re claim 17, Cao teaches of wherein the generating of the DCM encoded data comprises performing DCM encoding on a payload of the data on one or more subcarriers in a resource unit (RU) (RU, Paragraph 0067) in the first half of the full signal bandwidth, and wherein the duplicating in the second half of the full signal bandwidth comprises duplicating the DCM encoded payload on one or more subcarriers in a second half of the full signal bandwidth (see claim 2).

             Claims 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao and Schmidl in view of Sun.

             Re claim 18, Cao and Schmidl teaches all the limitations of claim 16 as well as Cao teaches of wherein the modulating of the encoded data further comprises generating the modulation vector, M(k) (equations 1 – 8), by: M(k) = +1 or -1, wherein k denotes an index of a respective one of the one or more subcarriers in the second half of the full signal bandwidth (polarity for each duplication, Paragraphs 0088 – 0090 and 0100 – 0102). Schmidl further teaches of a tone separation as shown in Figures 2 – 3, wherein nfft denotes a length of Inverse Fast Fourier Transform (IFFT) (Paragraphs 0032 – 0036). However, Cao and Schmidl do not specifically teach of the polarity change in the second half of the full signal bandwidth would be:

    PNG
    media_image1.png
    65
    416
    media_image1.png
    Greyscale

            Sun teaches of a modulation vector p(n) = -1 for n=[0:N/4] and p(n)=1, otherwise (equation 5 and Paragraphs 0057 – 0062). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed a tone separation of the second half of the full signal bandwidth would be [0 : nfft/ 2 - 1] for efficient symmetrical tone separation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the polarity of -1 in the first half of the second half of the full signal bandwidth and a polarity change of +1 in the second half of the second 

             Re claims 19, Cao, Schmidl and Sun teach all the limitations of claim 18, as well as Cao teaches of wherein the data is encoded on subcarriers within a first half of the signal bandwidth and duplicated on subcarriers within the second half of the signal bandwidth (Paragraph 0099). Schmidl teaches of a DC subcarrier and a tone separation into two halves, where the one half is left of the DC subcarrier and the other half is right of the DC subcarrier as shown in Figures 2 – 3, wherein nfft denotes a length of Inverse Fast Fourier Transform (IFFT) (Paragraphs 0032 – 0036).
             It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the two halves of the bandwidth as [-nfft /2 : -1] and [0 : nfft/ 2 - 1] so as to have symmetry along the DC subcarrier.

             Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Pandian et al (US 2021/0360694).

          Re claims 8 and 15, Cao teaches all the limitations of claims 1 and 9 as well as of transmitting the modulated and encoded data in the wireless network which comprises an extreme-high-throughput (EHT) (EHT, Paragraph 0040). Cao does not specifically mention of EHT WLAN.
          Pandian teaches of extreme-high-throughput (EHT) wireless local area network (WLAN) (EHT, WLAN, Paragraph 0070).
.

             Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cao and Schmidl in view of Pandian et al (US 2021/0360694).

          Re claim 20, Cao and Schmidl teach all the limitations of claim 16 as well as Cao teaches of transmitting the modulated and encoded data in the wireless network which comprises an extreme-high-throughput (EHT) (EHT, Paragraph 0040). Cao and Schmidl do not specifically mention of EHT WLAN.
          Pandian teaches of extreme-high-throughput (EHT) wireless local area network (WLAN) (EHT, WLAN, Paragraph 0070).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the modulated and encoded data in the wireless network which comprises an extreme-high-throughput (EHT) to be formatted as an Extreme High Throughput (EHT) WLAN PPDU in accordance with the IEEE 802.11be.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 2633